   Case: 4:21-cr-00408-SRW Doc. #: 1 Filed: 07/20/21 Page: 1 of 2 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
     Plaintiff,                                )
                                               )
                     v.                        )
                                               )   No.   4:21CR408 SRW
                                               )
 KIERSTON MILLER,                              )
                                               )
     Defendant.                                )

                                        INFORMATION

The United States Attorney charges:

       On or about April 27, 2021, within the Eastern District of Missouri, the defendant,

                                      KIERSTON MILLER,

did knowingly assault, resist, oppose, impede, intimidate and interfere with P.S, a Missouri State

Trooper assigned as a task force officer with the United States Marshals Service in the Eastern

District of Missouri, while P.S. was engaged in the performance of his official duties.

       In violation of Title 18, United States Code, Section 111(a)(1).

                                             Respectfully submitted,

                                             SAYLER FLEMING
                                             United States Attorney

                                             _________________________
                                             TRACY L. BERRY 014753 TN
                                             Assistant United States Attorney
                                             111 South 10th Street, Room 20.333
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
   Case: 4:21-cr-00408-SRW Doc. #: 1 Filed: 07/20/21 Page: 2 of 2 PageID #: 2




UNITED STATES OF AMERICA                      )
EASTERN DIVISION                              )
EASTERN DISTRICT OF MISSOURI                  )

       I, Tracy L. Berry, Assistant United States Attorney for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.



                                              /s/ Tracy L. Berry
                                              TRACY L. BERRY 014753 TN


                                               20th day of July 2021.
       Subscribed and sworn to before me this ______



                                                  Gregory J. Linhares
                                              ____________________________________
                                              CLERK, U.S. DISTRICT COURT

                                                    /s/ David L. Braun
                                              By: ________________________________
                                                    DEPUTY CLERK
